NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO BALDEMAR ROJAS-JIMENEZ,                    No.    19-73113

                Petitioner,                     Agency No. A216-383-829

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Hugo Baldemar Rojas-Jimenez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying cancellation of

removal, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and review for substantial evidence the agency’s factual findings.

Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      Rojas-Jimenez’s contention that the agency should not have considered a

probable cause statement in denying cancellation of removal as a matter of

discretion is unpersuasive, where the agency properly weighed all evidence in the

record. See Ridore v. Holder, 696 F.3d 907, 920 (9th Cir. 2012) (IJ must consider

“the record as a whole” when analyzing discretion); see also Matter of Thomas, 21

I. & N. Dec. 20, 23 (BIA 1995) (“In examining the presence of adverse factors on

an application for discretionary relief, this Board has found it appropriate to

consider evidence of unfavorable conduct, including criminal conduct which has

not culminated in a final conviction for purposes of the Act.”). We lack

jurisdiction to review Rojas-Jimenez’s remaining contentions regarding the

agency’s discretionary denial of cancellation of removal. 8 U.S.C. §

1252(a)(2)(B)(i); Monroy v. Lynch, 821 F.3d 1175, 1177-78 (9th Cir. 2016)

(petitioner did not raise a reviewable issue because “he simply disagrees with the

agency’s weighing of his positive equities and the negative factors”).

      Substantial evidence supports the BIA’s determination that Rojas-Jimenez

did not establish it is more likely than not he would be persecuted in Guatemala.

See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir. 2001). As this determination


                                          2                                       19-73113
is dispositive, we do not reach his contention that any harm he would suffer would

be on account of a protected ground. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004).

      Substantial evidence also supports the agency’s denial of CAT relief, where

Rojas-Jimenez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      To the extent Rojas-Jimenez requests that the court consider extra-record

evidence (Docket Entry No. 18), we deny this request. See 8 U.S.C.

§ 1252(b)(4)(A) (judicial review is limited to the administrative record).

      On February 27, 2020, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   19-73113